Citation Nr: 0917180	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  03-36 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than July 27, 2001 
for the grant of a 10 percent rating for bilateral hearing 
loss.

(The issue of whether there was clear and unmistakable error 
in a November 29, 1973 Board of Veterans' Appeals (Board) 
decision, which denied entitlement to a compensable 
disability rating for bilateral hearing loss, is the subject 
of a separate decision of the Board issued this date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from September 1967 to 
November 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

This case was previously before the Board in April 2006 and 
November 2006 when it was remanded for additional 
development.  The case has been returned to the Board for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that, in a March 2004 written statement and 
again, in a September 2007 statement, the Veteran requested a 
hearing before a Member of the Board (now called a Veterans 
Law Judge (VLJ)).  The Veteran did not specify whether he 
desired an in-person Travel Board hearing at the local RO, a 
videoconference hearing at the local RO, or an in-person 
hearing in Washington, D.C.  In a January 2009 letter, the 
Board requested that the Veteran clarify whether he still 
wanted a hearing and if so, what type of hearing he desired.  
See 38 C.F.R. §§ 20.700, 20.704 (2008).  In a response 
received in February 2009, the veteran indicated a desire to 
appear at a hearing before a Veterans Law Judge of the Board 
at his local regional office.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge of the Board at his 
local regional office, in accordance with 
the docket number of this case.  Only one 
such hearing should be scheduled for all 
issues the Veteran currently has on 
appeal to the Board, to include the issue 
of whether there was clear and 
unmistakable error in a November 29, 1973 
Board of Veterans' Appeals (Board) 
decision, which denied entitlement to a 
compensable disability rating for 
bilateral hearing loss, that is the 
subject of a separate decision of the 
Board issued this date.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



